 



Exhibit 10.19.5
AVERY DENNISON CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, dated *, is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee”.
WHEREAS, Company wishes to afford Employee the opportunity to purchase shares of
its $1.00 par value common stock under the terms of the Employee Stock Option
and Incentive Plan (“Plan”); and
WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer said Plan, or the Chief Executive Officer (“CEO”), as authorized by
the Committee, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the Option provided for herein
to Employee as an inducement to remain in the service of Company or its
Subsidiaries and as an incentive for increased efforts during such service;
WHEREAS, the Committee or the CEO has advised the Company of its or his
determination and instructed the undersigned officers to issue said Option,
which the Committee has determined should be a Non-Qualified Stock Option, as
authorized under the Plan;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:
ARTICLE I
DEFINITIONS
Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

1.1   Beneficiary       “Beneficiary” shall mean a person properly designated by
the Employee, including his/her spouse or heirs at law, to exercise such
Employee’s rights under the Plan. Designation, revocation and redesignation of
Beneficiaries must be made in writing in accordance with procedures established
by the Committee or the Company and shall be effective upon delivery to the
Committee or the Company.   1.2   Change of Control       “Change of Control”
shall have the same meaning given in Article 9.2 of the Plan.   1.3   Option    
  “Option” shall mean the option to purchase common stock of the Company granted
under the Stock Option Agreement.

- 1 -



--------------------------------------------------------------------------------



 



1.4   Plan       The “Plan” shall mean the Employee Stock Option and Incentive
Plan.   1.5   Pronouns       The masculine pronoun shall include the feminine
and neuter, and the singular and plural, where the context so indicates.

1.6   Secretary       “Secretary” shall mean the Secretary of the Company.   1.7
  Subsidiary       “Subsidiary” shall mean any corporation in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain then owns stock possessing
33 percent or more of the total combined voting power of all classes of stock in
one of the other corporations in such chain.   1.8   Termination of Employment  
    “Termination of Employment” shall mean the time when the employee-employer
relationship between the Employee and the Company or a Subsidiary is terminated
for any reason, including, but not limited to, a termination by resignation,
discharge, death or retirement, but excluding terminations where there is a
simultaneous reemployment or continuing employment by the Company or a
Subsidiary, and, at the discretion of the Committee or the Company, terminations
which result in the severance of the employee-employer relationship that do not
exceed one year. The Committee or the Company, in its absolute discretion, shall
determine the effect of all other matters and questions relating to Termination
of Employment.

ARTICLE II
GRANT OF OPTION

2.1   Grant of Option       In consideration of Employee’s agreement to remain
in the employ of Company or its subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Employee the
option to purchase any part or all of an aggregate of * shares of its $1.00 par
value common stock upon the terms and conditions set forth in this Agreement.
Such Option is granted pursuant to the Plan and shall also be subject to the
terms and conditions set forth in the Plan.   2.2   Purchase Price       The
purchase price of the shares of stock covered by the Option shall be
                     and 00000/10000 dollars ($   ) per share without commission
or other charge, which was the equivalent of £            . (For informational
purposes only, on February 28, 2008 the exchange rate of US$ to £ as calculated
by Bloomberg L.P. was £1.00 equals US$            .)

- 2 -



--------------------------------------------------------------------------------



 



2.3   Consideration to Company       In consideration of the granting of this
Option by the Company, the Employee agrees to render faithful and efficient
service to the Company or a Subsidiary, with such duties and responsibilities as
the Company shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted. Nothing in this Agreement or in
the Plan shall confer upon the Employee any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Employee at any time for any reason whatsoever, with or without
good cause. Nor shall it interfere with or restrict in any way, other than the
forfeiture of all rights under this Agreement, the right of the Employee
voluntarily to terminate his employment with the Company or a Subsidiary.   2.4
  Adjustments in Option       In the event that the outstanding shares of the
stock subject to the Option are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company by reason of
merger, consolidation, recapitalization, reclassification, stock split-up, stock
dividend, or combination of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which the Option, or portions thereof then unexercised, shall be exercisable.
Such adjustment shall be made with the intent that after the change or exchange
of shares, the Employee’s proportionate interest shall be maintained as before
the occurrence of such event. Such adjustment in the Option may include a
necessary corresponding adjustment in the option price per share, but shall be
made without change in the total price applicable to the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices).

ARTICLE III
PERIOD OF EXERCISABILITY

3.1   Commencement of Exercisability

  (a)   The Option shall become exercisable in four cumulative installments as
follows:

  (i)   The first installment shall consist of twenty-five percent (25%) of the
shares covered by the Option and shall become exercisable on the first
anniversary of the date the Option was granted.     (ii)   The second
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.     (iii)   The third
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the third
anniversary of the date the Option was granted.

- 3 -



--------------------------------------------------------------------------------



 



  (iv)   The fourth installment shall consist of twenty five percent (25%) of
the shares covered by the Option and shall become exercisable on the fourth
anniversary of the date the Option was granted.

      The installments provided for in this Subsection (a) are cumulative. Each
installment which becomes exercisable shall remain exercisable during the term
of the Option, except as otherwise provided in this Agreement.     (b)   No
portion of the Option, which is an unexercisable installment under Subsection
(a) above at Termination of Employment, shall thereafter become exercisable,
unless otherwise determined by the Committee.     (c)   Notwithstanding
Subsections 3.1(a) and 3.1(b) above, upon a Change of Control, all Option
installments not yet exercisable shall become immediately exercisable.

3.2   Term of Option       The Option will expire and will not, under any
condition, be exercisable after the tenth (10th) anniversary of the date the
Option was granted. Such date shall be the Option’s Expiration Date.   3.3  
Exercise of Option after Termination of Employment       This Option is
exercisable by the Employee only while he is employed by the Company or a
Subsidiary, subject to the following exceptions:

  (a)   If the Employee dies while the Option is exercisable under the terms of
this Agreement, the Employee’s Beneficiary may exercise such rights, subject to
the limitation in Subsection 3.1(b). The Option must be exercised within twelve
(12) months after the Employee’s death, and the Committee or the Company may in
its discretion extend the Expiration Date of the Option to accommodate such
exercise.     (b)   If the Employee’s employment is terminated due to his
permanent and total disability, as defined in Section 22(c)(3) of the Code, the
Employee may exercise the Option, subject to the limitation in Subsection
3.1(b), within thirty six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (c)   If the Employee’s employment
is terminated due to his Retirement, the Employee may exercise the Option,
subject to the limitations of Subsection 3.1(b), within thirty-six (36) months
after Termination of Employment, but not later than the Option’s Expiration
Date.     (d)   If the Employee’s employment is terminated other than for good
cause or the reasons set forth in Subsections (a) through (c) above, the
Employee may exercise the Option, subject to the limitations of Subsection
3.1(b), within six (6) months after Termination of Employment, but not later
than the Option’s Expiration Date.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE IV
EXERCISE OF OPTIONS

4.1   Partial Exercise       Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2. Each partial exercise shall be for not less than twenty-five
(25) shares (or a smaller number, if it is the maximum number which may be
exercised under Section 3.1), and shall be for whole shares only.   4.2   Manner
of Exercise       The Option, or any exercisable portion thereof, may be
exercised by delivery (hard copy, fax or e-mail, as appropriate) to the
Secretary or to the Company’s Securities Administrator of all of the following:

  (a)   A written notice, complying with the applicable procedures established
by the Committee or the Company, stating that the Option or portion is thereby
exercised. The notice shall be signed by the Employee or the other person then
entitled to exercise the Option, and     (b)   Full payment for the shares with
respect to which the option or portion thereof is exercised. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the
aggregate exercise purchase price of the shares with respect to which the option
or portion thereof is exercised, or (iii) by a combination of cash and surrender
of stock in the manner herein specified, or (iv) irrevocable instructions to a
broker, acceptable to the Company, to deliver promptly to the Company the amount
of the sale or the loan proceeds necessary to pay the option price; or (v) by
instructing the Company to withhold a number of such shares having a Fair Market
Value on the date of the exercise equal to the aggregate exercise price of such
Option; and     (c)   Full payment to the Company of any federal, state, local
or foreign taxes required to be withheld in connection with the exercise.
Payment may be made (i) in cash (or by certified or bank cashier’s check), or
(ii) by actual or constructive delivery to the Company, in accordance with the
procedures established by the Company, of Company Common Stock then owned by the
Employee with a fair market value on the date the option is exercised equal to
the tax liability with respect to which the option or portion thereof is
exercised, or (iii) by a combination of cash and surrender of stock in the
manner herein specified, or (iv) irrevocable instructions to a broker,
acceptable to the Company, to deliver promptly to the Company the amount of the
sale or the loan proceeds necessary to pay the tax liability; or (v) by
instructing the Company to withhold a number of such shares having a Fair Market
Value on the date of the exercise equal to the tax liability (and provided that
in any event Employee is responsible for the payment of any and all applicable
taxes related to this stock option grant and any exercise of stock options
hereunder); and

- 5 -



--------------------------------------------------------------------------------



 



  (d)   In the event the Option or portion thereof shall be exercised by any
person or persons other than the Employee, appropriate proof of the right of
such person or persons to exercise the Option.

4.3   Conditions to Issuance of Stock Certificates       The shares of stock
deliverable upon the exercise of the Option, or any part thereof, may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and non-assessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of the Option or
part thereof prior to fulfillment of all of the following conditions:

  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;     (b)   The completion of any registration
or other qualification of such shares under any state or federal law, or under
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Committee or the Company shall, in its
absolute discretion, deem necessary or advisable;     (c)   The obtaining of any
approval or other clearance from any state or federal governmental agency which
the Committee or the Company shall, in its absolute discretion, determine to be
necessary or advisable;     (d)   The lapse of such reasonable period of time
following the exercise of the Option as the Committee or the Company may from
time to time establish for reasons of administrative convenience; and     (e)  
The receipt by the Company of full payment for such shares.

4.4   Rights as Shareholders       The holder of the Option shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates or book entries representing such shares shall have been
issued or made by the Company, or the Company’s transfer agent, to or for such
holder.

ARTICLE V
MISCELLANEOUS

5.1   Option Subject to Plan       The Option is subject to the terms of the
Plan, and in the event of any conflict between this Agreement and the Plan, the
Plan shall control.   5.2   Administration       The Committee or the Company
shall have the power to interpret the Plan and this Agreement and to adopt such
procedures for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such procedures.

- 6 -



--------------------------------------------------------------------------------



 



5.3   Option Not Transferable       Neither the Option nor any interest or right
therein or part thereof may be sold, pledged, assigned or transferred in any
manner other than by will or by the applicable laws of descent and distribution.
The Option shall be exercised during the Employee’s lifetime only by the
Employee, or his guardian or legal representative.   5.4   Notices       Any
notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given to him. Any
notice that is required to be given to Employee shall, if Employee is then
deceased, be given to Employee’s personal representative if such representative
has previously informed the Company of his status and address by written notice
under this Section.   5.5   Titles       Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.   5.6   Construction       This Agreement and
the Plan and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

            AVERY DENNISON CORPORATION
      By:   *         Chairman & Chief Executive Officer                     
By:           Secretary             

         
By:
  *    
 
       
 
  Optionee    
 
       
 
  *    
 
       
 
       
 
  *    
 
       
 
  Address    

 

*   Refer to attached Notice.

- 7 -



--------------------------------------------------------------------------------



 



AVERY DENNISON CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”
WHEREAS, Company wishes to afford Employee the opportunity to purchase shares of
its $1.00 par value common stock under the terms of the Employee Stock Option
and Incentive Plan (“Plan”); and
WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer said Plan, or the Chief Executive Officer (“CEO”), as authorized by
the Committee, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the Option provided for herein
to Employee as an inducement to remain in the service of Company or its
Subsidiaries and as an incentive for increased efforts during such service;
WHEREAS, the Committee or the CEO has advised the Company of its or his
determination and instructed the undersigned officers to issue said Option,
which the Committee has determined should be a Non-Qualified Stock Option, as
authorized under the Plan;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:
ARTICLE I — DEFINITIONS
Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

1.1   Beneficiary       “Beneficiary” shall mean a person properly designated by
the Employee, including his/her spouse or heirs at law, to exercise such
Employee’s rights under the Plan. Designation, revocation and redesignation of
Beneficiaries must be made in writing in accordance with procedures established
by the Committee or the Company, and shall be effective upon delivery to the
Company.   1.2   Change of Control       “Change of Control” shall have the same
meaning given in Article 9.2 of the Plan.   1.3   Option       “Option” shall
mean the option to purchase common stock of the Company granted under this
Agreement.

- 1 -



--------------------------------------------------------------------------------



 



1.4   Plan       The “Plan” shall mean the Employee Stock Option and Incentive
Plan, as amended and restated.   1.5   Pronouns       The masculine pronoun
shall include the feminine and neuter, and the singular and plural, where the
context so indicates.   1.6   Secretary       “Secretary” shall mean the
Secretary of the Company.   1.7   Subsidiary       “Subsidiary” shall mean any
corporation in an unbroken chain of corporations beginning with the Company if
each of the corporations other than the last corporation in the unbroken chain
then owns stock possessing 33 percent or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.   1.8  
Termination of Employment       “Termination of Employment” shall mean the time
when the employee-employer relationship between the Employee and the Company or
a Subsidiary is terminated for any reason, including, but not limited to, a
termination by resignation, discharge, death or retirement, but excluding
terminations where there is a simultaneous reemployment or continuing employment
by the Company or a Subsidiary, and, at the discretion of the Committee or the
Company, terminations which result in the severance of the employee-employer
relationship that do not exceed one year. The Committee or the Company shall
determine the effect of all other matters and questions relating to Termination
of Employment.

ARTICLE II — GRANT OF OPTION

2.1   Grant of Option       In consideration of Employee’s agreement to remain
in the employ of Company or its subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Employee the
option to purchase any part or all of an aggregate of * shares of its $1.00 par
value common stock upon the terms and conditions set forth in this Agreement.
Such Option is granted pursuant to the Plan and shall also be subject to the
terms and conditions set forth in the Plan.   2.2   Purchase Price       The
purchase price of the shares of stock covered by the Option shall be * dollars
per share without commission or other charge.

- 2 -



--------------------------------------------------------------------------------



 



2.3   Consideration to Company       In consideration of the granting of this
Option by the Company, the Employee agrees to render faithful and efficient
service to the Company or a Subsidiary, with such duties and responsibilities as
the Company shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted. Nothing in this Agreement or in
the Plan shall confer upon the Employee any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Employee at any time for any reason whatsoever, with or without
good cause. Nor shall it interfere with or restrict in any way, other than the
forfeiture of all rights under this Agreement, the right of the Employee
voluntarily to terminate his employment with the Company or a Subsidiary.   2.4
  Adjustments in Option       In the event that the outstanding shares of the
stock subject to the Option are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company by reason of
merger, consolidation, recapitalization, reclassification, stock split-up, stock
dividend, or combination of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which the Option, or portions thereof then unexercised, shall be exercisable.
Such adjustment shall be made with the intent that after the change or exchange
of shares, the Employee’s proportionate interest shall be maintained as before
the occurrence of such event. Such adjustment in the Option may include a
necessary corresponding adjustment in the option price per share, but shall be
made without change in the total price applicable to the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices).

ARTICLE III — PERIOD OF EXERCISABILITY

3.1   Commencement of Exercisability

  (a)   The Option shall become exercisable in four cumulative installments as
follows:

  (i)   The first installment shall consist of twenty-five percent (25%) of the
shares covered by the Option and shall become exercisable on the first
anniversary of the date the Option was granted.     (ii)   The second
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.     (iii)   The third
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the third
anniversary of the date the Option was granted.     (iv)   The fourth
installment shall consist of twenty five percent (25%) of the shares covered by
the Option and shall become exercisable on the fourth anniversary of the date
the Option was granted.

- 3 -



--------------------------------------------------------------------------------



 



      The installments provided for in this Subsection (a) are cumulative. Each
installment that becomes exercisable shall remain exercisable during the term of
the Option, except as otherwise provided in this Agreement.     (b)   No portion
of the Option, which is an unexercisable installment under Subsection (a) above
at Termination of Employment, shall thereafter become exercisable, unless
otherwise determined by the Committee.     (c)   Notwithstanding Subsections
3.1(a) and 3.1(b) above, upon a Change of Control, all Option installments not
yet exercisable shall become immediately exercisable.

3.2   Term of Option       The Option will expire and will not, under any
condition, be exercisable after the tenth (10th) anniversary of the date the
Option was granted. Such date shall be the Option’s Expiration Date.   3.3  
Exercise of Option after Termination of Employment       This Option is
exercisable by the Employee only while he is employed by the Company or a
Subsidiary, subject to the following exceptions:

  (a)   If the Employee dies while the Option is exercisable under the terms of
this Agreement, the Employee’s Beneficiary may exercise such rights, subject to
the limitation in Subsection 3.1(b). The Option must be exercised within twelve
(12) months after the Employee’s death, but not later than the Option’s
Expiration Date.     (b)   If the Employee’s employment is terminated due to his
permanent and total disability, as defined in Section 22(c)(3) of the Code, the
Employee may exercise the Option, subject to the limitation in Subsection
3.1(b), within thirty six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (c)   If the Employee’s employment
is terminated due to his Retirement, the Employee may exercise the Option,
subject to the limitations of Subsection 3.1(b), within thirty-six (36) months
after Termination of Employment, but not later than the Option’s Expiration
Date.     (d)   If the Employee’s employment is terminated other than for good
cause or the reasons set forth in Subsections (a) through (c) above, the
Employee may exercise the Option, subject to the limitations of Subsection
3.1(b), within six (6) months after Termination of Employment, but not later
than the Option’s Expiration Date.

ARTICLE IV — EXERCISE OF OPTIONS

4.1   Partial Exercise       Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2. Each partial exercise shall be for not less than one      
hundred (100) shares (or a smaller number, if it is the maximum number which may
be exercised under Section 3.1), and shall be for whole shares only.

- 4 -



--------------------------------------------------------------------------------



 



4.2   Manner of Exercise       The Option, or any exercisable portion thereof,
may be exercised by delivery (hard copy, fax or e-mail, as appropriate) to the
Secretary or to the Company’s Securities Administrator of all of the following:

  (a)   A written notice, complying with the applicable procedures established
by the Committee or the Company, stating that the Option or portion is thereby
exercised; the notice shall be signed by the Employee or the other person then
entitled to exercise the Option; and     (b)   Full payment for the shares with
respect to which the option or portion thereof is exercised. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the
aggregate exercise purchase price of the shares with respect to which the option
or portion thereof is exercised, or (iii) by a combination of cash and surrender
of stock in the manner herein specified, or (iv) irrevocable instructions to a
broker, acceptable to the Company, to deliver promptly to the Company the amount
of the sale or the loan proceeds necessary to pay the option price; and     (c)
  Full payment to the Company of any federal, state, local or foreign taxes
required to be withheld in connection with the exercise. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the tax
liability with respect to which the option or portion thereof is exercised, or
(iii) by a combination of cash and surrender of stock in the manner herein
specified, or (iv) irrevocable instructions to a broker, acceptable to the
Company, to deliver promptly to the Company the amount of the sale or the loan
proceeds necessary to pay the tax liability; (and provided that in any event
Employee is responsible for the payment of any and all applicable taxes related
to this stock option grant and any exercise of stock options hereunder); and    
(d)   In the event the Option or portion thereof shall be exercised by any
person or persons other than the Employee, appropriate proof of the right of
such person or persons to exercise the Option.

4.3   Conditions to Issuance of Stock Certificates       The shares of stock
deliverable upon the exercise of the Option, or any part thereof, may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock       purchased upon the exercise of the Option
or part thereof prior to fulfillment of all of the following conditions:

- 5 -



--------------------------------------------------------------------------------



 



  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;     (b)   The completion of any registration
or other qualification of such shares under any state or federal law, or under
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Committee or the Company shall, in its
absolute discretion, deem necessary or advisable;     (c)   The obtaining of any
approval or other clearance from any state or federal governmental agency which
the Committee or the Company shall, in its absolute discretion, determine to be
necessary or advisable;     (d)   The lapse of such reasonable period of time
following the exercise of the Option as the Committee or the Company may from
time to time establish for reasons of administrative convenience; and     (e)  
The receipt by the Company of full payment of the exercise price and all taxes
related to the exercise of the Option.

4.4   Rights as Shareholders       The holder of the Option shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates or book entries representing such shares shall have been
issued or made by the Company, or the Company’s transfer agent, to or for such
holder.

ARTICLE V — MISCELLANEOUS

5.1   Option Subject to Plan       The Option is subject to the terms of the
Plan, and in the event of any conflict between this Agreement and the Plan, the
Plan shall control.   5.2   Administration       The Committee or the Company
shall have the power to interpret the Plan and this Agreement and to adopt such
procedures for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such procedures.   5.3  
Option Not Transferable       Neither the Option nor any interest or right
therein or part thereof may be sold, pledged, assigned or transferred in any
manner other than by will or by the applicable laws of descent and distribution
or as a result of marital dissolution involving a qualified domestic relations
order (or a similar determination or settlement). The Option shall be exercised
during the Employee’s lifetime only by the Employee, or his guardian or legal
representative.

- 6 -



--------------------------------------------------------------------------------



 



5.4   Notices       Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary and any
notice to be given to the Employee shall be addressed to him at the address
given beneath his signature hereto. By a notice given pursuant to this Section,
either party may hereafter designate a different address for notices to be given
to him. Any notice that is required to be given to Employee shall, if Employee
is then deceased, be given to Employee’s Beneficiary or personal representative
if such individual has previously informed the Company of his status and address
by written notice under this Section.   5.5   Titles       Titles are provided
herein for convenience only and are not to serve as a basis for interpretation
or construction of this Agreement.   5.6   Construction       This Agreement and
the Plan and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

           
AVERY DENNISON CORPORATION
      By:   *         President & Chief Executive Officer                     
By:           Secretary             

         
 
  *    
 
       
 
  Optionee    
 
       
 
  *    
 
       
 
       
 
  *    
 
       
 
  Address    

 

*   Refer to attached Notice.

- 7 -



--------------------------------------------------------------------------------



 



AVERY DENNISON CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”
WHEREAS, Company wishes to afford Employee the opportunity to purchase shares of
its $1.00 par value common stock under the terms of the Employee Stock Option
and Incentive Plan (“Plan”); and
WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer said Plan, or the Chief Executive Officer (“CEO”), as authorized by
the Committee, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the Option provided for herein
to Employee as an inducement to remain in the service of Company or its
Subsidiaries and as an incentive for increased efforts during such service;
WHEREAS, the Committee or the CEO has advised the Company of its or his
determination and instructed the undersigned officers to issue said Option,
which the Committee has determined should be a Non-Qualified Stock Option, as
authorized under the Plan;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:
ARTICLE I — DEFINITIONS
Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

1.1   Beneficiary       “Beneficiary” shall mean a person properly designated by
the Employee, including his/her spouse or heirs at law, to exercise such
Employee’s rights under the Plan. Designation, revocation and redesignation of
Beneficiaries must be made in writing in accordance with procedures established
by the Committee or the Company, and shall be effective upon delivery to the
Company.   1.2   Change of Control       “Change of Control” shall have the same
meaning given in Article 9.2 of the Plan.   1.3   Option       “Option” shall
mean the option to purchase common stock of the Company granted under this
Agreement.

- 1 -



--------------------------------------------------------------------------------



 



1.4   Plan       The “Plan” shall mean the Employee Stock Option and Incentive
Plan, as amended and restated.   1.5   Pronouns       The masculine pronoun
shall include the feminine and neuter, and the singular and plural, where the
context so indicates.   1.6   Secretary       “Secretary” shall mean the
Secretary of the Company.   1.7   Subsidiary       “Subsidiary” shall mean any
corporation in an unbroken chain of corporations beginning with the Company if
each of the corporations other than the last corporation in the unbroken chain
then owns stock possessing 33 percent or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.   1.8  
Termination of Employment       “Termination of Employment” shall mean the time
when the employee-employer relationship between the Employee and the Company or
a Subsidiary is terminated for any reason, including, but not limited to, a
termination by resignation, discharge, death or retirement, but excluding
terminations where there is a simultaneous reemployment or continuing employment
by the Company or a Subsidiary, and, at the discretion of the Committee or the
Company, terminations which result in the severance of the employee-employer
relationship that do not exceed one year. The Committee or the Company shall
determine the effect of all other matters and questions relating to Termination
of Employment.

ARTICLE II — GRANT OF OPTION

2.1   Grant of Option       In consideration of Employee’s agreement to remain
in the employ of Company or its subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Employee the
option to purchase any part or all of an aggregate of * shares of its $1.00 par
value common stock upon the terms and conditions set forth in this Agreement.
Such Option is granted pursuant to the Plan and shall also be subject to the
terms and conditions set forth in the Plan.   2.2   Purchase Price       The
purchase price of the shares of stock covered by the Option shall be * dollars
per share without commission or other charge.

- 2 -



--------------------------------------------------------------------------------



 



2.3   Consideration to Company       In consideration of the granting of this
Option by the Company, the Employee agrees to render faithful and efficient
service to the Company or a Subsidiary, with such duties and responsibilities as
the Company shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted (unless the Employee retires
before the end of such period and the Employee satisfies the requirements of the
last paragraph of Subsection 3.1(a)). Nothing in this Agreement or in the Plan
shall confer upon the Employee any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Employee at any time for any reason whatsoever, with or without
good cause. Nor shall it interfere with or restrict in any way, other than the
forfeiture of all rights under this Agreement, the right of the Employee
voluntarily to terminate his employment with the Company or a Subsidiary.   2.4
  Adjustments in Option       In the event that the outstanding shares of the
stock subject to the Option are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company by reason of
merger, consolidation, recapitalization, reclassification, stock split-up, stock
dividend, or combination of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which the Option, or portions thereof then unexercised, shall be exercisable.
Such adjustment shall be made with the intent that after the change or exchange
of shares, the Employee’s proportionate interest shall be maintained as before
the occurrence of such event. Such adjustment in the Option may include a
necessary corresponding adjustment in the option price per share, but shall be
made without change in the total price applicable to the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices).

ARTICLE III — PERIOD OF EXERCISABILITY

3.1   Commencement of Exercisability

  (a)   The Option shall become exercisable in four cumulative installments as
follows:

  (i)   The first installment shall consist of twenty-five percent (25%) of the
shares covered by the Option and shall become exercisable on the first
anniversary of the date the Option was granted.     (ii)   The second
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.     (iii)   The third
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the third
anniversary of the date the Option was granted.     (iv)   The fourth
installment shall consist of twenty five percent (25%) of the shares covered by
the Option and shall become exercisable on the fourth anniversary of the date
the Option was granted.

- 3 -



--------------------------------------------------------------------------------



 



      The installments provided for in this Subsection (a) are cumulative. Each
installment that becomes exercisable shall remain exercisable during the term of
the Option, except as otherwise provided in this Agreement.        
Alternatively, Options, granted under this Agreement to employees participating
in the Senior Executive or the Executive Leadership Compensation Plans (annual
bonus plans), who (i) die, (ii) become disabled (as described in Subsection
3.3(b) below) or (iii) retire under the Company’s retirement plan, have worked
for the Company for ten (10) or more years, and have a combination of age and
service with the Company of seventy five (75) or more, will vest as of the date
of death, disability or Termination of Employment, as applicable.

  (b)   No portion of the Option which is not exercisable under Subsection
(a) above at Termination of Employment shall thereafter become exercisable,
unless otherwise determined by the Committee.     (c)   Notwithstanding
Subsections 3.1(a) and 3.1(b) above, upon a Change of Control, all Option
installments not yet exercisable shall become immediately exercisable.

3.2   Term of Option       The Option will expire and will not, under any
condition, be exercisable after the tenth (10th) anniversary of the date the
Option was granted. Such date shall be the Option’s Expiration Date.   3.3  
Exercise of Option after Termination of Employment       This Option is
exercisable by the Employee only while he is employed by the Company or a
Subsidiary, subject to the following exceptions:

  (a)   If the Employee dies while the Option is exercisable under the terms of
this Agreement, the Employee’s Beneficiary may exercise such rights, subject to
the limitation in Subsection 3.1(b). The Option must be exercised within twelve
(12) months after the Employee’s death, but not later than the Option’s
Expiration Date.     (b)   If the Employee’s employment is terminated due to his
permanent and total disability, as defined in Section 22(c)(3) of the Code, the
Employee may exercise the Option, subject to the limitation in Subsection
3.1(b), within thirty six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (c)   If the Employee’s employment
is terminated due to his Retirement, the Employee may exercise the Option,
subject to the limitations of Subsection 3.1(b), within sixty (60) months after
Termination of Employment, but not later than the Option’s Expiration Date.    
(d)   If the Employee’s employment is terminated other than for Cause or the
reasons set forth in Subsections (a) through (c) above, the Employee may
exercise the Option, subject to the limitations of Subsection 3.1(b), within six
(6) months after Termination of Employment, but not later than the Option’s
Expiration Date.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE IV — EXERCISE OF OPTIONS

4.1   Partial Exercise       Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2. Each partial exercise shall be for not less than one hundred
(100) shares (or a smaller number, if it is the maximum number which may be
exercised under Section 3.1), and shall be for whole shares only.   4.2   Manner
of Exercise       The Option, or any exercisable portion thereof, may be
exercised by delivery (hard copy, fax or e-mail, as appropriate) to the
Secretary or to the Company’s Securities Administrator of all of the following:

  (a)   A written notice, complying with the applicable procedures established
by the Committee or the Company, stating that the Option or portion is thereby
exercised; the notice shall be signed by the Employee or the other person then
entitled to exercise the Option; and     (b)   Full payment for the shares with
respect to which the option or portion thereof is exercised. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the
aggregate exercise purchase price of the shares with respect to which the option
or portion thereof is exercised, or (iii) by a combination of cash and surrender
of stock in the manner herein specified, or (iv) irrevocable instructions to a
broker, acceptable to the Company, to deliver promptly to the Company the amount
of the sale or the loan proceeds necessary to pay the option price; and     (c)
  Full payment to the Company of any federal, state, local or foreign taxes
required to be withheld in connection with the exercise. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the tax
liability with respect to which the option or portion thereof is exercised, or
(iii) by a combination of cash and surrender of stock in the manner herein
specified, or (iv) irrevocable instructions to a broker, acceptable to the
Company, to deliver promptly to the Company the amount of the sale or the loan
proceeds necessary to pay the tax liability (and provided that in any event
Employee is responsible for the payment of any and all applicable taxes related
to this stock option grant and any exercise of stock options hereunder); and    
(d)   In the event the Option or portion thereof shall be exercised by any
person or persons other than the Employee, appropriate proof of the right of
such person or persons to exercise the Option.

- 5 -



--------------------------------------------------------------------------------



 



4.3   Conditions to Issuance of Stock Certificates       The shares of stock
deliverable upon the exercise of the Option, or any part thereof, may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of the Option or
part thereof prior to fulfillment of all of the following conditions:

  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;     (b)   The completion of any registration
or other qualification of such shares under any state or federal law, or under
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Committee or the Company shall, in its
absolute discretion, deem necessary or advisable;     (c)   The obtaining of any
approval or other clearance from any state or federal governmental agency which
the Committee or the Company shall, in its absolute discretion, determine to be
necessary or advisable;     (d)   The lapse of such reasonable period of time
following the exercise of the Option as the Committee or the Company may from
time to time establish for reasons of administrative convenience; and     (e)  
The receipt by the Company of full payment for such shares.

4.4   Rights as Shareholders       The holder of the Option shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates or book entries representing such shares shall have been
issued or made by the Company, or the Company’s transfer agent, to or for such
holder.

ARTICLE V — MISCELLANEOUS

5.1   Option Subject to Plan       The Option is subject to the terms of the
Plan, and in the event of any conflict between this Agreement and the Plan, the
Plan shall control.   5.2   Administration       The Committee or the Company
shall have the power to interpret the Plan and this Agreement and to adopt such
procedures for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such procedures.   5.3  
Option Not Transferable       Neither the Option nor any interest or right
therein or part thereof may be sold, pledged, assigned or transferred in any
manner other than by will or by the applicable laws of descent and

- 6 -



--------------------------------------------------------------------------------



 



    distribution or as a result of marital dissolution involving a qualified
domestic relations order (or a similar determination or settlement). The Option
shall be exercised during the Employee’s lifetime only by the Employee, or his
guardian or legal representative.   5.4   Notices       Any notice to be given
under the terms of this Agreement to the Company shall be addressed to the
Company in care of its Secretary and any notice to be given to the Employee
shall be addressed to him at the address given beneath his signature hereto. By
a notice given pursuant to this Section, either party may hereafter designate a
different address for notices to be given to him. Any notice that is required to
be given to Employee shall, if Employee is then deceased, be given to Employee’s
Beneficiary or personal representative if such individual has previously
informed the Company of his status and address by written notice under this
Section.   5.5   Titles       Titles are provided herein for convenience only
and are not to serve as a basis for interpretation or construction of this
Agreement.   5.6   Construction       This Agreement and the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflict
of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

            AVERY DENNISON CORPORATION
      By:   *         President & Chief Executive Officer                     
By:           Secretary             

         
 
  *            
Optionee
       
 
  *            
 
       
 
  *            
Address
       

 
* Refer to attached Notice.

- 7 -



--------------------------------------------------------------------------------



 



AVERY DENNISON CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, dated * , is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee.”
WHEREAS, Company wishes to afford Employee the opportunity to purchase shares of
its $1.00 par value common stock under the terms of the Employee Stock Option
and Incentive Plan (“Plan”); and
WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer said Plan, or the Chief Executive Officer (“CEO”), as authorized by
the Committee, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the Option provided for herein
to Employee as an inducement to remain in the service of Company or its
Subsidiaries and as an incentive for increased efforts during such service;
WHEREAS, the Committee or the CEO has advised the Company of its or his
determination and instructed the undersigned officers to issue said Option,
which the Committee has determined should be a Non-Qualified Stock Option, as
authorized under the Plan;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:
ARTICLE I — DEFINITIONS
Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

1.1   Beneficiary       “Beneficiary” shall mean a person properly designated by
the Employee, including his/her spouse or heirs at law, to exercise such
Employee’s rights under the Plan. Designation, revocation and redesignation of
Beneficiaries must be made in writing in accordance with procedures established
by the Committee or the Company, and shall be effective upon delivery to the
Company.   1.2   Change of Control       “Change of Control” shall have the same
meaning given in Article 9.2 of the Plan.   1.3   Option       “Option” shall
mean the option to purchase common stock of the Company granted under this
Agreement.

- 1 -



--------------------------------------------------------------------------------



 



1.4   Plan       The “Plan” shall mean the Employee Stock Option and Incentive
Plan, as amended and restated.   1.5   Pronouns       The masculine pronoun
shall include the feminine and neuter, and the singular and plural, where the
context so indicates.   1.6   Secretary       “Secretary” shall mean the
Secretary of the Company.   1.7   Subsidiary       “Subsidiary” shall mean any
corporation in an unbroken chain of corporations beginning with the Company if
each of the corporations other than the last corporation in the unbroken chain
then owns stock possessing 33 percent or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.   1.8  
Termination of Employment       “Termination of Employment” shall mean the time
when the employee-employer relationship between the Employee and the Company or
a Subsidiary is terminated for any reason, including, but not limited to, a
termination by resignation, discharge, death or retirement, but excluding
terminations where there is a simultaneous reemployment or continuing employment
by the Company or a Subsidiary, and, at the discretion of the Committee or the
Company, terminations which result in the severance of the employee-employer
relationship that do not exceed one year. The Committee or the Company shall
determine the effect of all other matters and questions relating to Termination
of Employment.

ARTICLE II — GRANT OF OPTION

2.1   Grant of Option       In consideration of Employee’s agreement to remain
in the employ of Company or its subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Employee the
option to purchase any part or all of an aggregate of * shares of its $1.00 par
value common stock upon the terms and conditions set forth in this Agreement.
Such Option is granted pursuant to the Plan and shall also be subject to the
terms and conditions set forth in the Plan.   2.2   Purchase Price       The
purchase price of the shares of stock covered by the Option shall be * dollars
per share without commission or other charge.

- 2 -



--------------------------------------------------------------------------------



 



2.3   Consideration to Company       In consideration of the granting of this
Option by the Company, the Employee agrees to render faithful and efficient
service to the Company or a Subsidiary, with such duties and responsibilities as
the Company shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted (unless the Employee retires
before the end of such period and the Employee satisfies the requirements of the
last paragraph of Subsection 3.1(a)). Nothing in this Agreement or in the Plan
shall confer upon the Employee any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Employee at any time for any reason whatsoever, with or without
good cause. Nor shall it interfere with or restrict in any way, other than the
forfeiture of all rights under this Agreement, the right of the Employee
voluntarily to terminate his employment with the Company or a Subsidiary.   2.4
  Adjustments in Option       In the event that the outstanding shares of the
stock subject to the Option are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company by reason of
merger, consolidation, recapitalization, reclassification, stock split-up, stock
dividend, or combination of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which the Option, or portions thereof then unexercised, shall be exercisable.
Such adjustment shall be made with the intent that after the change or exchange
of shares, the Employee’s proportionate interest shall be maintained as before
the occurrence of such event. Such adjustment in the Option may include a
necessary corresponding adjustment in the option price per share, but shall be
made without change in the total price applicable to the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices).

ARTICLE III — PERIOD OF EXERCISABILITY

3.1   Commencement of Exercisability

  (a)   The Option shall become exercisable in four cumulative installments as
follows:

  (i)   The first installment shall consist of twenty-five percent (25%) of the
shares covered by the Option and shall become exercisable on the first
anniversary of the date the Option was granted.     (ii)   The second
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.     (iii)   The third
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the third
anniversary of the date the Option was granted.     (iv)   The fourth
installment shall consist of twenty five percent (25%) of the shares covered by
the Option and shall become exercisable on the fourth anniversary of the date
the Option was granted.

- 3 -



--------------------------------------------------------------------------------



 



      The installments provided for in this Subsection (a) are cumulative. Each
installment that becomes exercisable shall remain exercisable during the term of
the Option, except as otherwise provided in this Agreement.        
Alternatively, Options, granted under this Agreement to employees participating
in the Senior Executive Leadership Compensation Plan (annual bonus plan), who
(i) die, (ii) become disabled (as described in Subsection 3.3(b) below) or
(iii) retire under the Company’s retirement plan, have worked for the Company
for ten (10) or more years, and have a combination of age and service with the
Company of seventy five (75) or more, will vest as of the date of death,
disability or Termination of Employment, as applicable.     (b)   No portion of
the Option which is not exercisable under Subsection (a) above at Termination of
Employment shall thereafter become exercisable, unless otherwise determined by
the Committee.     (c)   Notwithstanding Subsections 3.1(a) and 3.1(b) above,
upon a Change of Control, all Option installments not yet exercisable shall
become immediately exercisable.

3.2   Term of Option       The Option will expire and will not, under any
condition, be exercisable after the tenth (10th) anniversary of the date the
Option was granted. Such date shall be the Option’s Expiration Date.   3.3  
Exercise of Option after Termination of Employment       This Option is
exercisable by the Employee only while he is employed by the Company or a
Subsidiary, subject to the following exceptions:

  (a)   If the Employee dies while the Option is exercisable under the terms of
this Agreement, the Employee’s Beneficiary may exercise such rights, subject to
the limitation in Subsection 3.1(b). The Option must be exercised within twelve
(12) months after the Employee’s death, but not later than the Option’s
Expiration Date.     (b)   If the Employee’s employment is terminated due to his
permanent and total disability, as defined in Section 22(c)(3) of the Code, the
Employee may exercise the Option, subject to the limitation in Subsection
3.1(b), within thirty six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (c)   If the Employee’s employment
is terminated due to his Retirement, the Employee may exercise the Option,
subject to the limitations of Subsection 3.1(b), to the full term of the option,
but not later than the Option’s Expiration Date.     (d)   If the Employee’s
employment is terminated other than for Cause or the reasons set forth in
Subsections (a) through (c) above, the Employee may exercise the Option, subject
to the limitations of Subsection 3.1(b), within six (6) months after Termination
of Employment, but not later than the Option’s Expiration Date.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE IV — EXERCISE OF OPTIONS

4.1   Partial Exercise       Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2. Each partial exercise shall be for not less than one hundred
(100) shares (or a smaller number, if it is the maximum number which may be
exercised under Section 3.1), and shall be for whole shares only.   4.2   Manner
of Exercise       The Option, or any exercisable portion thereof, may be
exercised by delivery (hard copy, fax or e-mail, as appropriate) to the
Secretary or to the Company’s Securities Administrator of all of the following:

  (a)   A written notice, complying with the applicable procedures established
by the Committee or the Company, stating that the Option or portion is thereby
exercised; the notice shall be signed by the Employee or the other person then
entitled to exercise the Option; and     (b)   Full payment for the shares with
respect to which the option or portion thereof is exercised. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the
aggregate exercise purchase price of the shares with respect to which the option
or portion thereof is exercised, or (iii) by a combination of cash and surrender
of stock in the manner herein specified, or (iv) irrevocable instructions to a
broker, acceptable to the Company, to deliver promptly to the Company the amount
of the sale or the loan proceeds necessary to pay the option price; and     (c)
  Full payment to the Company of any federal, state, local or foreign taxes
required to be withheld in connection with the exercise. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the tax
liability with respect to which the option or portion thereof is exercised, or
(iii) by a combination of cash and surrender of stock in the manner herein
specified, or (iv) irrevocable instructions to a broker, acceptable to the
Company, to deliver promptly to the Company the amount of the sale or the loan
proceeds necessary to pay the tax liability (and provided that in any event
Employee is responsible for the payment of any and all applicable taxes related
to this stock option grant and any exercise of stock options hereunder); and    
(d)   In the event the Option or portion thereof shall be exercised by any
person or persons other than the Employee, appropriate proof of the right of
such person or persons to exercise the Option.

- 5 -



--------------------------------------------------------------------------------



 



4.3   Conditions to Issuance of Stock Certificates       The shares of stock
deliverable upon the exercise of the Option, or any part thereof, may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of the Option or
part thereof prior to fulfillment of all of the following conditions:

  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;     (b)   The completion of any registration
or other qualification of such shares under any state or federal law, or under
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Committee or the Company shall, in its
absolute discretion, deem necessary or advisable;     (c)   The obtaining of any
approval or other clearance from any state or federal governmental agency which
the Committee or the Company shall, in its absolute discretion, determine to be
necessary or advisable;     (d)   The lapse of such reasonable period of time
following the exercise of the Option as the Committee or the Company may from
time to time establish for reasons of administrative convenience; and     (e)  
The receipt by the Company of full payment for such shares.

4.4   Rights as Shareholders       The holder of the Option shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates or book entries representing such shares shall have been
issued or made by the Company, or the Company’s transfer agent, to or for such
holder.

ARTICLE V — MISCELLANEOUS

5.1   Option Subject to Plan       The Option is subject to the terms of the
Plan, and in the event of any conflict between this Agreement and the Plan, the
Plan shall control.   5.2   Administration       The Committee or the Company
shall have the power to interpret the Plan and this Agreement and to adopt such
procedures for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such procedures.

- 6 -



--------------------------------------------------------------------------------



 



5.3   Option Not Transferable       Neither the Option nor any interest or right
therein or part thereof may be sold, pledged, assigned or transferred in any
manner other than by will or by the applicable laws of descent and distribution
or as a result of marital dissolution involving a qualified domestic relations
order (or a similar determination or settlement). The Option shall be exercised
during the Employee’s lifetime only by the Employee, or his guardian or legal
representative.   5.4   Notices       Any notice to be given under the terms of
this Agreement to the Company shall be addressed to the Company in care of its
Secretary and any notice to be given to the Employee shall be addressed to him
at the address given beneath his signature hereto. By a notice given pursuant to
this Section, either party may hereafter designate a different address for
notices to be given to him. Any notice that is required to be given to Employee
shall, if Employee is then deceased, be given to Employee’s Beneficiary or
personal representative if such individual has previously informed the Company
of his status and address by written notice under this Section.   5.5   Titles  
    Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.   5.6   Construction
      This Agreement and the Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

                      AVERY DENNISON CORPORATION    
 
  By:       *                           President & Chief Executive Officer    
 
 
               
 
  By:            
 
                        Secretary        

         
 
  *           Optionee    
 
       
 
  *          
 
       
 
  *          
Address
       
 
       

 
* Refer to attached Notice.

- 7 -



--------------------------------------------------------------------------------



 



AVERY DENNISON CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, dated *, is made by and between Avery Dennison Corporation, a
Delaware corporation, hereinafter referred to as the “Company,” and *, an
employee of Company or a Subsidiary of Company, hereinafter referred to as
“Employee”.
WHEREAS, Company wishes to afford Employee the opportunity to purchase shares of
its $1.00 par value common stock under the terms of the Employee Stock Option
and Incentive Plan (“Plan”); and
WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer said Plan, or the Chief Executive Officer (“CEO”), as authorized by
the Committee, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the Option provided for herein
to Employee as an inducement to remain in the service of Company or its
Subsidiaries and as an incentive for increased efforts during such service;
WHEREAS, the Committee or the CEO has advised the Company of its or his
determination and instructed the undersigned officers to issue said Option,
which the Committee has determined should be a Non-Qualified Stock Option, as
authorized under the Plan;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:
ARTICLE I
DEFINITIONS
Whenever the following terms are used in this Agreement they shall have the
meaning specified below unless the context clearly indicates to the contrary.

1.1   Beneficiary       “Beneficiary” shall mean a person properly designated by
the Employee, including his/her spouse or heirs at law, to exercise such
Employee’s rights under the Plan. Designation, revocation and redesignation of
Beneficiaries must be made in writing in accordance with procedures established
by the Committee or the Company and shall be effective upon delivery to the
Committee or the Company.   1.2   Change of Control       “Change of Control”
shall have the same meaning given in Article 9.2 of the Plan.   1.3   Option    
  “Option” shall mean the option to purchase common stock of the Company granted
under the Stock Option Agreement.

- 1 -



--------------------------------------------------------------------------------



 



1.4   Plan       The “Plan” shall mean the Employee Stock Option and Incentive
Plan.   1.5   Pronouns       The masculine pronoun shall include the feminine
and neuter, and the singular and plural, where the context so indicates.   1.6  
Secretary       “Secretary” shall mean the Secretary of the Company.   1.7  
Subsidiary       “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing 33 percent
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.   1.8   Termination of Employment      
“Termination of Employment” shall mean the time when the employee-employer
relationship between the Employee and the Company or a Subsidiary is terminated
for any reason, including, but not limited to, a termination by resignation,
discharge, death or retirement, but excluding terminations where there is a
simultaneous reemployment or continuing employment by the Company or a
Subsidiary, and, at the discretion of the Committee or the Company, terminations
which result in the severance of the employee-employer relationship that do not
exceed one year. The Committee or the Company, in its absolute discretion, shall
determine the effect of all other matters and questions relating to Termination
of Employment.

ARTICLE II
GRANT OF OPTION

2.1   Grant of Option       In consideration of Employee’s agreement to remain
in the employ of Company or its subsidiaries and for other good and valuable
consideration, on the date hereof the Company irrevocably grants to Employee the
option to purchase any part or all of an aggregate of * shares of its $1.00 par
value common stock upon the terms and conditions set forth in this Agreement.
Such Option is granted pursuant to the Plan and shall also be subject to the
terms and conditions set forth in the Plan.   2.2   Purchase Price       The
purchase price of the shares of stock covered by the Option shall be
                     and 00000/10000 dollars ($           ) per share without
commission or other charge, which was the equivalent of £           . (For
informational purposes only, on February 28, 2008 the exchange rate of US$ to £
as calculated by Bloomberg L.P. was £1.00 equals US$            .)

- 2 -



--------------------------------------------------------------------------------



 



2.3   Consideration to Company       In consideration of the granting of this
Option by the Company, the Employee agrees to render faithful and efficient
service to the Company or a Subsidiary, with such duties and responsibilities as
the Company shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted. Nothing in this Agreement or in
the Plan shall confer upon the Employee any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Employee at any time for any reason whatsoever, with or without
good cause. Nor shall it interfere with or restrict in any way, other than the
forfeiture of all rights under this Agreement, the right of the Employee
voluntarily to terminate his employment with the Company or a Subsidiary.   2.4
  Adjustments in Option       In the event that the outstanding shares of the
stock subject to the Option are changed into or exchanged for a different number
or kind of shares of the Company or other securities of the Company by reason of
merger, consolidation, recapitalization, reclassification, stock split-up, stock
dividend, or combination of shares, the Committee or the Company shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which the Option, or portions thereof then unexercised, shall be exercisable.
Such adjustment shall be made with the intent that after the change or exchange
of shares, the Employee’s proportionate interest shall be maintained as before
the occurrence of such event. Such adjustment in the Option may include a
necessary corresponding adjustment in the option price per share, but shall be
made without change in the total price applicable to the unexercised portion of
the Option (except for any change in the aggregate price resulting from
rounding-off of share quantities or prices).

ARTICLE III
PERIOD OF EXERCISABILITY

3.1   Commencement of Exercisability

  (a)   The Option shall become exercisable in four cumulative installments as
follows:

  (i)   The first installment shall consist of twenty-five percent (25%) of the
shares covered by the Option and shall become exercisable on the first
anniversary of the date the Option was granted.     (ii)   The second
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the second
anniversary of the date the Option was granted.     (iii)   The third
installment shall consist of an additional twenty five percent (25%) of the
shares covered by the Option and shall become exercisable on the third
anniversary of the date the Option was granted.

- 3 -



--------------------------------------------------------------------------------



 



  (iv)   The fourth installment shall consist of twenty five percent (25%) of
the shares covered by the Option and shall become exercisable on the fourth
anniversary of the date the Option was granted.

The installments provided for in this Subsection (a) are cumulative. Each
installment which becomes exercisable shall remain exercisable during the term
of the Option, except as otherwise provided in this Agreement.

  (b)   No portion of the Option, which is an unexercisable installment under
Subsection (a) above at Termination of Employment, shall thereafter become
exercisable, unless otherwise determined by the Committee.     (c)  
Notwithstanding Subsections 3.1(a) and 3.1(b) above, upon a Change of Control,
all Option installments not yet exercisable shall become immediately
exercisable.

3.2   Term of Option       The Option will expire and will not, under any
condition, be exercisable after the tenth (10th) anniversary of the date the
Option was granted. Such date shall be the Option’s Expiration Date.   3.3  
Exercise of Option after Termination of Employment       This Option is
exercisable by the Employee only while he is employed by the Company or a
Subsidiary, subject to the following exceptions:

  (a)   If the Employee dies while the Option is exercisable under the terms of
this Agreement, the Employee’s Beneficiary may exercise such rights, subject to
the limitation in Subsection 3.1(b). The Option must be exercised within twelve
(12) months after the Employee’s death, and the Committee or the Company may in
its discretion extend the Expiration Date of the Option to accommodate such
exercise.     (b)   If the Employee’s employment is terminated due to his
permanent and total disability, as defined in Section 22(c)(3) of the Code, the
Employee may exercise the Option, subject to the limitation in Subsection
3.1(b), within thirty six (36) months after Termination of Employment, but not
later than the Option’s Expiration Date.     (c)   If the Employee’s employment
is terminated due to his retirement, the Employee may exercise the Option,
subject to the limitations of Subsection 3.1(b), within sixty (60) months after
Termination of Employment, but not later than the Option’s Expiration Date.    
(d)   If the Employee’s employment is terminated other than for good cause or
the reasons set forth in Subsections (a) through (c) above, the Employee may
exercise the Option, subject to the limitations of Subsection 3.1(b), within six
(6) months after Termination of Employment, but not later than the Option’s
Expiration Date.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE IV
EXERCISE OF OPTIONS

4.1   Partial Exercise       Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2. Each partial exercise shall be for not less than twenty-five
(25) shares (or a smaller number, if it is the maximum number which may be
exercised under Section 3.1), and shall be for whole shares only.   4.2   Manner
of Exercise       The Option, or any exercisable portion thereof, may be
exercised by delivery (hard copy, fax or e-mail, as appropriate) to the
Secretary or to the Company’s Securities Administrator of all of the following:

  (a)   A written notice, complying with the applicable procedures established
by the Committee or the Company, stating that the Option or portion is thereby
exercised. The notice shall be signed by the Employee or the other person then
entitled to exercise the Option; and     (b)   Full payment for the shares with
respect to which the option or portion thereof is exercised. Payment may be made
(i) in cash (or by certified or bank cashier’s check), or (ii) by actual or
constructive delivery to the Company, in accordance with the procedures
established by the Company, of Company Common Stock then owned by the Employee
with a fair market value on the date the option is exercised equal to the
aggregate exercise purchase price of the shares with respect to which the option
or portion thereof is exercised, or (iii) by a combination of cash and surrender
of stock in the manner herein specified, or (iv) irrevocable instructions to a
broker, acceptable to the Company, to deliver promptly to the Company the amount
of the sale or the loan proceeds necessary to pay the option price; or (v) by
instructing the Company to withhold a number of such shares having a Fair Market
Value on the date of the exercise equal to the aggregate exercise price of such
Option; and     (c)   Full payment to the Company of any federal, state, local
or foreign taxes required to be withheld in connection with the exercise.
Payment may be made (i) in cash (or by certified or bank cashier’s check), or
(ii) by actual or constructive delivery to the Company, in accordance with the
procedures established by the Company, of Company Common Stock then owned by the
Employee with a fair market value on the date the option is exercised equal to
the tax liability with respect to which the option or portion thereof is
exercised, or (iii) by a combination of cash and surrender of stock in the
manner herein specified, or (iv) irrevocable instructions to a broker,
acceptable to the Company, to deliver promptly to the Company the amount of the
sale or the loan proceeds necessary to pay the tax liability; or (v) by
instructing the Company to withhold a number of such shares having a Fair Market
Value on the date of the exercise equal to the tax liability (and provided that
in any event Employee is responsible for the payment of any and all applicable
taxes related to this stock option grant and any exercise of stock options
hereunder); and

- 5 -



--------------------------------------------------------------------------------



 



  (d)   In the event the Option or portion thereof shall be exercised by any
person or persons other than the Employee, appropriate proof of the right of
such person or persons to exercise the Option.

4.3   Conditions to Issuance of Stock Certificates       The shares of stock
deliverable upon the exercise of the Option, or any part thereof, may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and non-assessable.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of the Option or
part thereof prior to fulfillment of all of the following conditions:

  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;     (b)   The completion of any registration
or other qualification of such shares under any state or federal law, or under
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body which the Committee or the Company shall, in its
absolute discretion, deem necessary or advisable;     (c)   The obtaining of any
approval or other clearance from any state or federal governmental agency which
the Committee or the Company shall, in its absolute discretion, determine to be
necessary or advisable;     (d)   The lapse of such reasonable period of time
following the exercise of the Option as the Committee or the Company may from
time to time establish for reasons of administrative convenience; and     (e)  
The receipt by the Company of full payment for such shares.

4.4   Rights as Shareholders       The holder of the Option shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option      
unless and until certificates or book entries representing such shares shall
have been issued or made by the Company, or the Company’s transfer agent, to or
for such holder.

ARTICLE V
MISCELLANEOUS

5.1   Option Subject to Plan       The Option is subject to the terms of the
Plan, and in the event of any conflict between this Agreement and the Plan, the
Plan shall control.   5.2   Administration       The Committee or the Company
shall have the power to interpret the Plan and this Agreement and to adopt such
procedures for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such procedures.

- 6 -



--------------------------------------------------------------------------------



 



5.3   Option Not Transferable       Neither the Option nor any interest or right
therein or part thereof may be sold, pledged, assigned or transferred in any
manner other than by will or by the applicable laws of descent and distribution.
The Option shall be exercised during the Employee’s lifetime only by the
Employee, or his guardian or legal representative.   5.4   Notices       Any
notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given to him. Any
notice that is required to be given to Employee shall, if Employee is then
deceased, be given to Employee’s personal representative if such representative
has previously informed the Company of his status and address by written notice
under this Section.   5.5   Titles       Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.   5.6   Construction       This Agreement and
the Plan and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

                      AVERY DENNISON CORPORATION    
 
               
 
  By:       *                  
 
      President & Chief Executive Officer        
 
               
 
  By:                          
 
      Secretary        

             
By:
      *                   Optionee    
 
           
 
      *              
 
           
 
      *                   Address    
 
           

 
* Refer to attached Notice.

- 7 -